 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
AGREEMENT FOR
SERVICE
 
 
THIS AGREEMENT FOR SERVICE (this "Agreement") dated this 1st day of June, 2011

 
BETWEEN
 
Fresh Start Private Inc. of 999 N Tustin Ave Suite 16, Santa Ana, California,
92705 (the "Customer")
OF THE FIRST PART
AND
 
Start Fresh Alcohol Recovery Clinic, Inc. /Dr. Lucien Alexander of 999 N Tustin
Ave
Suite 17, Santa Ana, California, 92705 (the "Service Provider")
OF THE SECOND PART
 
BACKGROUND:
 
A.  
The Customer is of the opinion that the Service Provider has the necessary
qualifications, experience and abilities to provide services to the Customer.

 
B.  
The Service Provider is agreeable to providing such services to the Customer on
the terms and conditions set out in this Agreement.

 
IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:
 
ServicesProvided
  1.
     The Customer hereby agrees to engage the Service Provider to provide the
Customer with services (the "Services") in its Santa Ana Clinic (the "Clinic"),
consisting of providing consultations for insurance patients Health and Physical
Reports and assessment to determine if the patient is a candidate for receiving
a Naltrexone Implant, if patient qualifies as a candidate, services shall be
provided to include the implant procedure itself and any postoperative care. The
"Service Provider" agrees to help teach other Doctors that may be contracted by
the "Customer" on how to do the implant procedure. The "Service Provider" agrees
to give at least 3 days a week to provide services to "the customer's" referrals
for treatment in the "Service Providers" Santa Ana clinic. The "Service
Provider” will agree to be a strong advocate for the Fresh Start Private program
when required, i.e., when dealing with the insurance companies, The Services
will also include any other tasks which the parties may agree on. The Service
Provider hereby agrees to provide such Services to the Customer.

 
1.1  
     The Service Provider understands that the "Customer" is responsible for all
payments for customary operating expenditures of the Clinic and will also
administer the collection of the receivables for the Santa Ana Clinic from which
the ''Service Provider" operates, see Section 8 under Provision of Extras.

 
1.2  
     The Customer agrees to give the Service Provider the first right of refusal
for services in the Santa Ana Clinic.







 
 

--------------------------------------------------------------------------------

 
 
Term of Agreement
2.  
     The term of this Agreement will begin on the date of this Agreement and
will continue indefinitely until terminated as provided in this Agreement.

 
3.  
     In the event that either party wishes to terminate this Agreement, that
party will be required to provide a notice period of 30 days.

 
4.  
     Except as otherwise provided in this Agreement, the obligations of the
Service Provider will terminate upon the earlier of the Service Provider ceasing
to be engaged by the Customer or the termination this Agreement by the Customer
or the Service Provider.

 
 
Performance

5.  
     The parties agree to do everything necessary to ensure that the terms of
this Agreement take effect.

 
 
Compensation

6.  
      It is agreed that the customer, for the services rendered by the Service
Provider as required by this Agreement, shall pay to the Service Provider
compensation in one of the following three basis:

 
a) $1,400.00 for Cash Patients payable on the day of the procedure
b) "The customer" shall agree to issue payment of $2,500 to the service provider
when the claim is processed and payment has been received from the insurance
companies or
c) If agreed upon by both parties, $1400.00 for Insurance Patients shall be paid
to the "Service Provider" on the day of the procedure
 
6.1  
     This compensation will be payable in accordance to the terms described
above while this Agreement is in force. Once payment is issued it will
constitute full and final payment for the individual patient treated/referred.

 
6.2  
     The Customer is entitled to deduct from the Service Provider's compensation
any applicable deductions and remittances as required by law.

 
Additional Compensation
  7.
        The Service Provider understands that the Service Provider's
compensation as provided in this Agreement will constitute the full and
exclusive monetary consideration and compensation for all services performed by
the Service Provider and for the performance of all the Service Provider’s
promises and obligations under this Agreement.

 
  7.1
     The Customer agrees to pay to the provider a one-time fee of $36,000 as a
Medical Directorship fee to be paid in two installments, first on the receipt of
funds from the second insurance company payment and a second after the 10th
insurance payment is received by the customer. The payment of the Medical
Directorship fee shall be paid to the Service Provider as follows:

 
        a) $1,000.00 per procedure done by the provider for insurance claim
patients subject to receipt
     of payment by the insurance companies or
b) A monthly fee of $5,000 per month subject to payment by the insurance
companies.






 
 

--------------------------------------------------------------------------------

 




Provision of Extras
8.  
     The Customer agrees to provide, for the use of the Service Provider for
providing the Services, the following extras: Client Referrals, Naltrexone
Implant, Marketing Fees, Office Rent, Office Supplies, Medical Malpractice
Insurance, Advertising, Staffing, Medical Supplies, Medical Equipment and
Accounting services. Therefore all monies received in the form of cash, credit,
financing, checks from the patients, checks from the insurance companies or wire
transfers shall be immediately remitted to "The customer".

 
 
Reimbursement of Expenses

9.  
     The Service Provider will not be reimbursed for expenses incurred by the
Service Provider in connection with providing the Services of this Agreement.

 
Performance Penalties
10.  
     No performance penalty will be charged if the Service Provider does not
perform the Services within the time frame provided by this Agreement.

 
Confidentiality
11.  
    The Service Provider agrees that they will not disclose, divulge, reveal,
report or use, for any purpose, any confidential information with respect to the
business of the Customer, which the Service Provider has obtained, except as may
be necessary or desirable to further the business interests of the Customer.
This obligation will survive indefinitely upon termination of this Agreement.

 
 
Non-Competition

 12.       Other than with the express written consent of the Customer, which
will not be unreasonably withheld, the Service Provider will not, during the
continuance of this Agreement or for a period of five years after the
termination of this Agreement, be directly or indirectly involved with a
business which is in direct competition with the particular business line of the
Customer, divert or attempt to divert from the Customer any business the
Customer has enjoyed, solicited, or attempted to solicit, from other individuals
or corporations, prior to termination of this Agreement.

 
Non-Solicitation
13.  
     Any attempt on the part of the Service Provider to induce or cause to leave
the Customer's employ or any effort by the Service Provider to interfere with
the Customer's relationship with its employees or other service providers would
be harmful and damaging to the Customer.

 
14.  
     The Service Provider agrees that during the term of this Agreement and for
a period of five years after the end of the Term of this Agreement, the Service
Provider will not in any way directly or indirectly:

 
a)  
Induce or attempt to induce any employee or other service provider of the
Customer to quit employment or retainer with the Customer;

 
b)  
Otherwise interfere with or disrupt the Customer's relationship with its
employees or other service providers;

 
c)  
Discuss employment opportunities or provide information about competitive
employment to any of the Customer's employees or other service providers; or





 
 

--------------------------------------------------------------------------------

 




Ownership of Materials
15.     All materials developed, produced, or in the process of being so under
this Agreement, will be the property of the Customer. The use of the mentioned
materials by the Customer will not be restricted in any manner.
 
16.     The Service Provider may retain use of the said materials and will not
be responsible for damages resulting from their use for work other than services
contracted for in this Agreement.
 
        Return of Property
17.  
     Upon the expiry or termination of this Agreement, the Service Provider will
return to the Customer any property, documentation, records, or confidential
information which is the property

of the Customer.
 
Assignment
18.  
     The Service Provider will not voluntarily or by operation of law assign or
otherwise transfer its obligations under this Agreement without the prior
written consent of the Customer.

 
 
Modification of Agreement

19.  
     Any amendment or modification of this Agreement or additional obligation
assumed by either party in connection with this Agreement will only be binding
if evidenced in writing signed by each party or an authorized representative of
each party.

 
Notice
20.  
     All notices, requests, demands or other communications required or
permitted by the terms of this Agreement will be given in writing and delivered
to the parties of this Agreement as follows:

 
Fresh Start Private Inc
999 N Tustin Ave Suite 16, Santa Ana, California, 92705
Fax Number: 888-603-2210
Email: fspinc@gmail.com
 
Start Fresh Alcohol Recovery Clinic /Dr Lucien Alexander
999 N Tustin Ave Suite 17, Santa Ana, California, 92705
 
or to such other address as to which any Party may from time to time notify the
other.












 
 

--------------------------------------------------------------------------------

 

 
Costs and Legal Expenses
21.  
     In the event that legal action is brought to enforce or interpret any term
of this Agreement, the prevailing party will be entitled to recover, in addition
to any other damages or award, all reasonable legal costs and fees associated
with the action.

 
Time of the Essence
22.  
      Time is of the essence in this Agreement. No extension or variation of
this Agreement will operate as a waiver of this provision.

 
Entire Agreement
23.  
      It is agreed that there is no representation, warranty, collateral
agreement or condition affecting this Agreement except as expressly provided in
this Agreement.

 
Limitation of Liability
24.  
      It is understood and agreed that the Service Provider will have no
liability to the Customer or any other party for any loss or damage (whether
direct, indirect, or consequential) which may arise from the provision of the
Services.

 
Indemnification
25.  
      Each party to this agreement agrees, to the extent permitted by applicable
law, to indemnify and hold harmless the other party, including their employees
and agents from every claim, demand or suit which may arise out of, be connected
with or be made by reason of the other party's failure to meet the provision of
the Services of this Agreement, Notwithstanding the preceding sentence, this
indemnification shall not cover any claim, demand, or suit based on the willful
misconduct or fraud of either party7 or it's employees. Either party shall at
its own expense and risk, defend or at its option settle, any court proceeding,
that may be brought against it, This provision of this section shall survive the
expiration or termination of this agreement.

 
Enurement
26.  
      This Agreement will enure to the benefit of and be binding on the parties
and their respective heirs, executors, administrators, successors and permitted
assigns.

 
Currency
27.  
      Except as otherwise provided in this Agreement, all monetary amounts
referred to in this Agreement are in United States dollars.

 
Titles/Headings
28.  
     Headings are inserted for the convenience of the parties only and are not
to be considered when interpreting this Agreement.

 
Gender
29.  
  Words in the singular mean and include the plural and vice versa. Words in the
masculine mean and include the feminine and vice versa.

 
Governing Law
30.  
      It is the intention of the parties to this Agreement that this Agreement
and the performance under this Agreement, and all suits and special proceedings
under this Agreement, be construed in accordance with and governed, to the
exclusion of the law of any other forum, by the laws of the State of California,
without regard to the jurisdiction in which any action or special proceeding may
be instituted.

 
 
 
 

--------------------------------------------------------------------------------

 
Dispute Resolution
31.  
      In the event a dispute arises out of or in connection with this Agreement
the parties will attempt to resolve the dispute through friendly consultation.

 
If the dispute is not resolved within a reasonable period then any or all
outstanding issues may be submitted to mediation in accordance with any
statutory rules of mediation. If mediation is not successful in resolving the
entire dispute or is unavailable, any outstanding issues will be submitted to
final and binding arbitration in accordance with the laws of the State of
California. The arbitrator's award will be final, and judgment may be entered
upon it by any court having jurisdiction within the State of California.
 
Severability
32.  
      In the event that any of the provisions of this Agreement are held to be
invalid or unenforceable in whole or in part, all other provisions will
nevertheless continue to be valid and enforceable with the invalid or
unenforceable parts severed from the remainder of this Agreement.

 
Waiver
33.  
      The waiver by either party of a breach, default, delay or omission of any
of the provisions of this Agreement by the other party will not be construed as
a waiver of any subsequent breach of the same or other provisions.

 
Additional Provisions
 34.        The Customer relationship with Service Provider is that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to create a Partnership, agency, joint venture or employment
relationship. The Service Provider will not be entitled to any of the benefits
that the Customer may make available to its employees, including, but not
limited to, group health or life insurance, or retirement benefits. The
"interested party" is not authorized to make any representation, contract or
Commitment on behalf of the "principal” unless specifically requested or
authorized in writing to do so by a Fresh Start Private manager. The Service
Provider is solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any Federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. The Service Provider is solely responsible for,
and must maintain adequate records of, expenses incurred in the course of
performing services under this Agreement. No part of the Service Provider's
compensation will be subject to payroll taxes. The Customer will regularly
report amounts paid to the Service Provider by filing Form 1099-M1SC with the
Internal Revenue Service.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Image 10.2.1 [image10_21.jpg]
IN WITNESS WHEREOF the parties have duly executed this Service Agreement this
1st day of June, 2011.
SIGNED, SEALED AND DELIVERED
 
in the presence of Start Fresh Alcohol Recovery Clinic/Dr Lucien Alexander per:
(Corp seal) Witness Fresh Start Private Inc

 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------